Case 2:19-cv-00251-JLB-NPM Document 35 Filed 09/09/20 Page 1 of 2 PageID 275




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                           FORT MYERS DIVISION



TODD GEROY and SARAH GEROY,

      Plaintiffs,

vs.                                          Case No.: 2:19-cv-00251-JLB-NPM

USAA CASUALTY INSURANCE
COMPANY,

      Defendant.




                FINAL ORDER OF DISMISSAL WITH PREJUDICE

      THIS CAUSE having come before the Court on Plaintiffs’, TODD GEROY and

SARAH GEROY, and Defendant’s, USAA CASUALTY INSURANCE COMPANY,

Joint Stipulation for Final Order of Dismissal with Prejudice of All Claims asserted

by Plaintiffs, TODD GEROY and SARAH GEROY, against Defendant, USAA

CASUALTY INSURANCE COMPANY, it is hereby:

      ORDERED AND ADJUDGED that the Joint Stipulation for Final Order of

Dismissal with Prejudice is hereby approved, and all claims filed against Defendant,

USAA CASUALTY INSURANCE COMPANY, by Plaintiffs, TODD GEROY and

SARAH GEROY, in this lawsuit are hereby dismissed with prejudice, with each party

to bear its own attorney’s fees and costs.
Case 2:19-cv-00251-JLB-NPM Document 35 Filed 09/09/20 Page 2 of 2 PageID 276




     DONE AND ORDERED in Fort Myers, Florida this 9th day of September 2020.
